Exhibit 10.2

 

 

AMENDED & RESTATED REGISTRATION RIGHTS AGREEMENT

 

 

by and among

 

 

EXELA TECHNOLOGIES, INC.

 

 

and

 

 

THE HOLDERS

 

 

Dated as of July 12, 2017

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

1.

Definitions

1

 

 

 

2.

Shelf Registrations

7

 

 

 

3.

Demand Registrations

9

 

 

 

4.

Piggyback Takedowns

11

 

 

 

5.

Priority

12

 

 

 

6.

Suspension Period

13

 

 

 

7.

Holdback Agreements

14

 

 

 

8.

Company Undertakings

15

 

 

 

9.

Registration Expenses

21

 

 

 

10.

Indemnification; Contribution

21

 

 

 

11.

Participation in Underwritten Offering/Sale of Registrable Securities

24

 

 

 

12.

Rule 144

25

 

 

 

13.

Private Placement

25

 

 

 

14.

Transfer of Registration Rights

25

 

 

 

15.

Amendment, Modification and Waivers; Further Assurances

26

 

 

 

16.

Miscellaneous

27

 

1

--------------------------------------------------------------------------------


 

AMENDED & RESTATED REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDED & RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made
as of July 12, 2017 (the “Effective Date”) by and among Exela
Technologies, Inc., a Delaware corporation (the “Company”), and the parties
identified as “Holders” set forth on Schedule I hereto and any parties
identified on the signature page of any joinder agreements executed and
delivered pursuant to Section 14 hereof (each a “Holder” and, collectively, the
“Holders”).  Capitalized terms used but not otherwise defined herein are defined
in Section 1 hereof.

 

RECITALS:

 

WHEREAS, reference is hereby made to that certain Business Combination
Agreement, as amended by that certain Consent, Waiver and Amendment, dated
June 15, 2017, and as it may hereafter be amended or supplemented (the “Business
Combination Agreement”), among the Company (f/k/a Quinpario Acquisition Corp.
2), a Delaware corporation, Quinpario Merger Sub I, Inc., a Delaware
corporation, Quinpario Merger Sub II, Inc., a Delaware corporation, Novitex
Holdings, Inc., a Delaware corporation, SourceHOV Holdings, Inc., a Delaware
corporation, Novitex Parent, L.P. (“Novitex Parent”), HOVS LLC, HandsOn Fund 4
I, LLC and Ex-Sigma LLC;

 

WHEREAS, the Company and the investors party thereto are parties to that certain
Registration Rights Agreement, dated as of January 15, 2015 (the “QPAC
Registration Rights Agreement”);

 

WHEREAS, Novitex Holdings, Inc. and the holders party thereto are parties to
that certain Registration Rights Agreement, dated as of October 11, 2013 (the
“Novitex Registration Rights Agreement”); and

 

WHEREAS, the Holders and the Company desire to enter into this Agreement to
provide the Holders with certain rights relating to the registration of the
Common Stock held by them as of the Effective Date and to amend and restate the
Novitex Registration Rights Agreement and to replace the QPAC Registration
Rights Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Holders hereby agree as follows:

 

1.                                      Definitions.

 

“Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
Notwithstanding the foregoing, with respect to Apollo, the term “Affiliate”
shall include any investment fund, the sole owner of which is or, if not the
sole owner, the primary investment managers of which are Apollo Management VII,
L.P., Apollo Global Management, LLC, or their respective Affiliates (including
their respective successors and Subsidiaries, but excluding their respective
portfolio companies).

 

“Agreement” has the meaning specified in the first paragraph hereof.

 

1

--------------------------------------------------------------------------------


 

“Apollo” means Novitex Parent and Apollo Novitex Holdings, L.P., in each case,
during such time as it holds, directly or indirectly, any Registrable
Securities.

 

“Apollo Demand Holders” means, subject to Section 3(g) and Section 14, Apollo.

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

 

“beneficially own”, “beneficial ownership” and any similar phrase as such terms
are used in Rule 13d-3 and Rule 13d-5 promulgated under the Exchange Act, except
that in calculating the beneficial ownership of any Holder, such Holder shall be
deemed to have beneficial ownership of all securities that such Holder has the
right to acquire, whether such right is currently exercisable or is exercisable
only upon the occurrence of a subsequent condition.

 

“Board” means the Board of Directors of the Company.

 

“Business Combination Agreement” has the meaning set forth in the recitals.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by applicable law
or executive order to close.

 

“Commission” means the United States Securities and Exchange Commission or any
successor governmental agency.

 

“Common Stock” means the shares of common stock, par value $0.0001 per share, of
the Company.

 

“Company” has the meaning specified in the first paragraph hereof.

 

“Company Demand Registration Notice” has the meaning specified in Section 3(b).

 

“Company Shelf Takedown Notice” has the meaning specified in Section 2(d).

 

“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means, unless otherwise noted, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting shares, by
contract, or otherwise.

 

“Counsel to the Holders” means, with respect to any offering of Registrable
Securities hereunder, one firm of counsel, plus any local or foreign counsel,
selected by the Holders of a majority of the Registrable Securities requested to
be included in such offering and acceptable to the Apollo Demand Holders and the
HGM Demand Holders.

 

“Demand Holder” shall mean any of (i) the Apollo Demand Holders and (ii) the HGM
Demand Holders.

 

“Demand Registration” has the meaning specified in Section 3(a).

 

2

--------------------------------------------------------------------------------


 

“Demand Registration Notice” has the meaning specified in Section 3(b).

 

“Demand Shelf Takedown Notice” has the meaning specified in Section 2(d).

 

“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary Prospectus, (ii) the price to the public and the number of
securities included in the offering; (iii) each Free Writing Prospectus and
(iv) all other information that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including a contract of sale).

 

“Effective Date” has the meaning specified in the first paragraph hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Forfeiture Agreement” has the meaning ascribed to such term in the Business
Combination Agreement.

 

“Form S-1 Shelf” has the meaning specified in Section 2(a).

 

“Form S-3 Shelf” has the meaning specified in Section 2(a).

 

“Founder Shares” has the meaning specified in Section 7(a).

 

“Free Writing Prospectus” means any “free writing prospectus” as defined in
Rule 405 promulgated under the Securities Act.

 

“HGM” has the meaning set forth in the recitals.

 

“HGM Demand Holders” means, subject to Section 3(g) and Section 14, the HGM
Group.

 

“HGM Group” means, collectively, HOVS LLC, HOVS Capital III LLC, Stern Capital
Partners LLC, Sunraj LLC, Pidgin Associates LLC, HandsOn Fund 4 I, LLC, Sonino
LLC, HandsOn Global Management LLC and New LLC.

 

“Holder” and “Holders” have the meanings given to those terms in the first
paragraph hereof; provided that Third Party Holders shall not be considered
Holders for purposes of Sections 2(c), 2(d) or 3.

 

“Holder Free Writing Prospectus” means each Free Writing Prospectus prepared by
or on behalf of the relevant Holder or used or referred to by such Holder in
connection with the offering of Registrable Securities.

 

“Lock-Up Period” has the meaning specified in Section 7(b).

 

“Long-Form Registration” has the meaning specified in Section 3(a).

 

3

--------------------------------------------------------------------------------


 

“Losses” has the meaning specified in Section 10(a).

 

“NASDAQ” means the NASDAQ Stock Market.

 

“New LLC” has the meaning ascribed to such term in the Business Combination
Agreement and, in connection with the PIPE Financing or otherwise as the context
so requires, shall also include Ex-Sigma 2 LLC, the special purpose vehicle that
is a wholly-owned subsidiary of New LLC and the borrower under the PIPE
Financing and which will hold the PIPE Financing Collateral Shares as of the
closing of the PIPE Financing.

 

“Novitex Registration Rights Agreement” has the meaning set forth in the
recitals.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity or any department, agency or
political subdivision thereof or any other entity.

 

“Piggyback Registration” has the meaning specified in Section 4(a).

 

“Piggyback Takedown” has the meaning specified in Section 4(a).

 

“PIPE Financing” means the financing pursuant to that certain commitment letter
among the lenders party thereto and SourceHOV, dated the date hereof, the net
proceeds of which will be used to purchase shares of Common Stock and Preferred
Stock as part of the PIPE Investment (as defined in the Business Combination
Agreement) concurrently with the closing of the transactions contemplated by the
Business Combination Agreement.

 

“PIPE Financing Collateral Shares” means the shares of Common Stock and
Preferred Stock that will be collateral for the PIPE Financing, including any
PIPE Financing Shares issued to New LLC and any shares of Common Stock received
by New LLC pursuant to the Business Combination Agreement.

 

“PIPE Financing Shares” means the shares of Common Stock and Preferred Stock
issued to New LLC or others as part of the PIPE Investment (as defined in the
Business Combination Agreement).

 

“Preferred Stock” means the preferred stock of the Company to be issued as part
of the PIPE Investment (as defined in the Business Combination Agreement).

 

“Prospectus” means the prospectus used in connection with a Registration
Statement.

 

“QPAC Founders” means Edgar G. Hotard, W. Thomas Jagodinski, Ilan Kaufthal,
Roberto Mendoza, Dr. John Rutledge and Shlomo Yanai.

 

“QPAC Holders” means Quinpario Partners 2, LLC and, subject to Section 14, its
assignees.

 

“QPAC Registration Rights Agreement” has the meaning set forth in the recitals.

 

4

--------------------------------------------------------------------------------


 

“Registrable Securities” means at any time any shares of Common Stock held or
beneficially owned by any Holder, including any Common Stock issued or exchanged
pursuant to the Business Combination Agreement, and any PIPE Financing Shares
issued as Common Stock to Apollo or HGM Group in connection with the PIPE
Financing; provided, however, that as to any Registrable Securities, such
securities shall cease to constitute Registrable Securities upon the earliest to
occur of: (x) the date on which such securities are disposed of pursuant to an
effective registration statement under the Securities Act; (y) the date on which
such securities are disposed of pursuant to Rule 144 (or any successor
provision) promulgated under the Securities Act; and (z) the date on which such
securities cease to be outstanding.

 

“Registration Expenses” means all expenses (other than underwriting discounts
and commissions) arising from or incident to the registration of Registrable
Securities in compliance with this Agreement, including:

 

(i)                                     stock exchange, Commission, FINRA and
other registration and filing fees,

 

(ii)                                  all fees and expenses incurred in
connection with complying with any securities or blue sky laws (including fees,
charges and disbursements of counsel in connection with blue sky qualifications
of the Registrable Securities),

 

(iii)                               all printing, messenger and delivery
expenses,

 

(iv)                              the fees, charges and disbursements of counsel
to the Company and of its independent public accountants and any other
accounting and legal fees, charges and expenses incurred by the Company
(including any expenses arising from any special audits or “comfort letters”
required in connection with or incident to any sale of Registrable Securities
pursuant to a registration),

 

(v)                                 the fees and expenses incurred in connection
with the listing of the Registrable Securities on NASDAQ (or any other national
securities exchange),

 

(vi)                              the fees and expenses incurred in connection
with any “road show” for underwritten offerings, including travel expenses, and

 

(vii)                           reasonable and documented out-of-pocket fees,
charges and disbursements of Counsel to the Holders, including, for the
avoidance of doubt, any expenses of Counsel to the Holders in connection with
the filing or amendment of any Registration Statement, Prospectus or Free
Writing Prospectus hereunder;

 

Provided that, in no instance shall Registration Expenses include Selling
Expenses.

 

“Registration Statement” means any registration statement filed hereunder or in
connection with a Piggyback Takedown.

 

“Requesting Holder” has the meaning specified in Section 3(a).

 

“Restricted Shares” has the meaning specified in Section 7(a).

 

5

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Selling Expenses” means the underwriting fees, discounts, selling commissions
and stock transfer taxes applicable to all Registrable Securities registered by
the Holders and legal expenses not included within the definition of
Registration Expenses.

 

“Shelf” has the meaning specified in Section 2(a).

 

“Shelf Registration” means a registration of securities pursuant to a
registration statement filed with the Commission in accordance with and pursuant
to Rule 415 promulgated under the Securities Act (or any successor rule then in
effect).

 

“Shelf Takedown” means either an Underwritten Shelf Takedown or a Piggyback
Takedown.

 

“Short-Form Registration” has the meaning specified in Section 3(a).

 

“Subsequent Shelf Registration” has the meaning specified in Section 2(b).

 

“Suspension Period” has the meaning specified in Section 6(a).

 

“Transfer” has the meaning specified in Section 7(a).

 

“Third Party Holders” means the Holders (including any Person who receives the
SourceHOV Merger Consideration (as defined in the Business Combination
Agreement) and who elects to be treated as a Holder and Third Party Holder
hereunder pursuant to its Letter of Transmittal) other than Quinpario Partners
2, LLC, members of the HGM Group, Apollo and, subject to Section 14, their
respective assignees (provided that, in connection with any distribution of
shares of Common Stock or Preferred Stock by New LLC to the holders of
membership interests of New LLC as contemplated by Section 14, such assignees:
(i) who are members of the HGM Group shall be deemed to be Holders; and (ii) who
are not members of the HGM Group shall have the right to elect to be Third Party
Holders.)

 

“Underwritten Block Trade” means an Underwritten Shelf Takedown by means of an
underwritten block trade or similar transaction or other transaction with a
two-day (or shorter) marketing period.

 

“Underwritten Shelf Takedown” has the meaning specified in Section 2(c).

 

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (i) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (ii) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 or Form F-3 under the Securities Act.

 

6

--------------------------------------------------------------------------------


 

2.                                      Shelf Registrations.

 

(a)                                 Filing.  The Company shall file as promptly
as practicable, and in no event later than 45 days after the Effective Date, a
Registration Statement for a Shelf Registration on Form S-3 (the “Form S-3
Shelf”) or, if the Company is ineligible to use a Form S-3 Shelf, a Registration
Statement for a Shelf Registration on Form S-1 (the “Form S-1 Shelf,” and
together with the Form S-3 Shelf (and any Subsequent Shelf Registration), the
“Shelf”) covering the resale of the Registrable Securities on a delayed or
continuous basis.  The Company shall use reasonable best efforts to cause the
Shelf to become effective as soon as practicable after such filing. The Shelf
shall provide for the resale of Registrable Securities from time to time, and
pursuant to any method or combination of methods legally available to, and
requested by, the Holders.  The Company shall maintain the Shelf in accordance
with the terms hereof, and shall prepare and file with the Commission such
amendments, including post-effective amendments, and supplements as may be
necessary to keep such Shelf effective and in compliance with the provisions of
the Securities Act until such time as there are no longer any Registrable
Securities.  In the event the Company files a Form S-1 Shelf, the Company shall
use its reasonable best efforts to convert the Form S-1 Shelf (and any
Subsequent Shelf Registration) to a Form S-3 Shelf as soon as practicable after
the Company is eligible to use Form S-3.

 

(b)                                 Subsequent Shelf Registration.  If any Shelf
ceases to be effective under the Securities Act for any reason at any time while
Registrable Securities are still outstanding, the Company shall use its
commercially reasonable efforts to as promptly as is reasonably practicable
cause such Shelf to again become effective under the Securities Act (including
obtaining the prompt withdrawal of any order suspending the effectiveness of
such Shelf), and shall use its commercially reasonable efforts to as promptly as
is reasonably practicable amend such Shelf in a manner reasonably expected to
result in the withdrawal of any order suspending the effectiveness of such Shelf
or file an additional registration statement as a Shelf Registration (a
“Subsequent Shelf Registration”) registering the resale from time to time by the
Holders thereof of all securities that are Registrable Securities as of the time
of such filing. If a Subsequent Shelf Registration is filed, the Company shall
use its commercially reasonable efforts to (i) cause such Subsequent Shelf
Registration to become effective under the Securities Act as promptly as is
reasonably practicable after the filing thereof (it being agreed that the
Subsequent Shelf Registration shall be an Automatic Shelf Registration Statement
if the Company is a Well-Known Seasoned Issuer) and (ii) keep such Subsequent
Shelf Registration continuously effective and usable until there are no longer
any Registrable Securities. Any such Subsequent Shelf Registration shall be on
Form S-3 to the extent that the Company is eligible to use such form. Otherwise,
such Subsequent Shelf Registration shall be on another appropriate form and
shall provide for the registration of such Registrable Securities for resale by
the Holders in accordance with any reasonable method of distribution elected by
the Demand Holders and the QPAC Holders. Notwithstanding the foregoing, the
Company shall not be required to file a Subsequent Shelf Registration if (i) the
aggregate amount of Registrable Securities represents less than 5% of the then
outstanding Common Stock and (ii) the Company is ineligible to use a Form S-3
Shelf; provided that the Company shall be required to file a Subsequent Shelf
Registration if it thereafter becomes eligible to use a Form S-3 Shelf.

 

(c)                                  Requests for Underwritten Shelf Takedowns. 
At any time and from time to time after the Shelf has been declared effective by
the Commission, any Apollo Demand

 

7

--------------------------------------------------------------------------------


 

Holder or HGM Demand Holder may request to sell all or any portion of their
Registrable Securities in an underwritten offering that is registered pursuant
to the Shelf (each, an “Underwritten Shelf Takedown”).

 

(d)                                 Demand Notices.  All requests for
Underwritten Shelf Takedowns shall be made by giving written notice to the
Company (the “Demand Shelf Takedown Notice”).  Each Demand Shelf Takedown Notice
shall specify the approximate number of Registrable Securities proposed to be
sold in the Underwritten Shelf Takedown and the expected price range (net of
underwriting discounts and commissions) of such Underwritten Shelf Takedown. 
Within three days after receipt of any Demand Shelf Takedown Notice (except with
respect to an Underwritten Block Trade for the purpose of generating proceeds to
repay the PIPE Financing or for the purpose of satisfying any collateral
maintenance requirement pursuant to the PIPE Financing), the Company shall give
written notice of such requested Underwritten Shelf Takedown to all other
Holders of Registrable Securities (the “Company Shelf Takedown Notice”) and,
subject to the provisions of Section 5 below, shall include in such Underwritten
Shelf Takedown all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within ten days after sending
the Company Shelf Takedown Notice.

 

(e)                                  Selection of Underwriters.  Apollo and the
HGM Group, acting together, (or the HGM Group, acting alone, with respect to an
Underwritten Block Trade for the purpose of generating proceeds to repay the
PIPE Financing or for the purpose of satisfying any collateral maintenance
requirement pursuant to the PIPE Financing) shall have the right to select the
investment banker(s) and manager(s) to administer the offering (which shall
consist of one or more reputable nationally recognized investment banks),
subject to the Company’s prior approval which shall not be unreasonably
withheld, conditioned or delayed.

 

(f)                                   Other Registration Rights.  The Company
represents and warrants that it is not a party to, or otherwise subject to, any
other agreement granting registration rights to any other Person with respect to
any securities of the Company, including securities convertible, exercisable or
exchangeable into or for shares of any equity securities of the Company, except
for (i) the provisions of Section 7.16(h) of the Business Combination Agreement,
(ii) that certain Warrant Agreement, dated January 15, 2015, between the Company
and Continental Stock Transfer & Trust Company, providing for the registration
of the resale of an aggregate of 17,500,000 shares of Common Stock issuable upon
the exercise of an aggregate of 35,000,000 warrants to purchase Common Stock,
each warrant entitling the holder thereof to purchase one-half of one share of
Common Stock and (iii) registration rights pursuant to those certain
Subscription Agreements, dated June 15, 2017, by and between the Company and
Avenue PPF Opportunities Fund, L.P., Avenue Special Opportunities Fund II, L.P.,
Apollo Novitex Holdings, L.P., Cantor Fitzgerald & Co., Credit Suisse Securities
(USA) LLC, Delos Investment Fund, LP, Deutsche Bank Securities Inc., Ex-Sigma
LLC, HOVS LLC and HandsOn Fund 4 I, LLC, Greenlight Capital Qualified, L.P.,
Greenlight Capital, L.P., Greenlight Capital (Gold), LP, Greenlight Capital
Offshore Partners, Greenlight Reinsurance, Ltd., Greenlight Capital Offshore
Master (Gold), Ltd., HandsOn Global Management, LLC, Halcyon Solutions Master
Fund LP and HCN LP, Harperbee, LLC, Morgan Stanley & Co. LLC, RBC Capital
Markets, LLC, Rothschild Inc., Scoggin International Fund Ltd, Sunrise Partners
Limited Partnership, THIRD POINT Loan LLC, Union Square Park Capital Management,
LLC, Watermill Institutional

 

8

--------------------------------------------------------------------------------


 

Trading LLC, York Capital Management, L.P., and York Select, L.P.; and
registration rights pursuant to that certain Letter Agreement, dated July 12,
2017, by and between the Company and Morgan Stanley Bank, N.A., Loomis, Sayles &
Company, L.P., North Haven Credit Partners II, L.P. and Scoggin International
Fund Ltd.  Without the prior written consent of Apollo and the HGM Group, the
Company will not grant to any holder or prospective holder of any securities of
the Company registration rights with respect to such securities which are senior
to or otherwise conflict in any material respect with the rights granted
pursuant to this Agreement.

 

3.                                      Demand Registrations.

 

(a)                                 Requests for Registration.  At any time
after the Effective Date, any Demand Holder (in such capacity, the “Requesting
Holder”) may request (i) registration under the Securities Act of all or any
portion of the Registrable Securities held by such Requesting Holder on Form S-3
or any similar short-form registration (a “Short-Form Registration”), if
available, and (ii) registration under the Securities Act of all or any portion
of the Registrable Securities held by such Requesting Holder on Form S-1 or
similar long-form registration (a “Long-Form Registration”) if
Short-Form Registration is not available (any registration under this
Section 3(a), a “Demand Registration”); provided that, in the case of a Demand
Registration, such Demand Holder will be entitled to make such demand only if
the total offering price of the Registrable Securities to be sold in such
offering (including piggyback shares and before deduction of underwriting
discounts) is reasonably expected to exceed, in the aggregate, $25,000,000 (or
in the case of the HGM Group, the remaining balance of the PIPE Financing if
lower).  Any Requesting Holder may request that any offering conducted under a
Long-Form Registration or a Short-Form Registration be underwritten.

 

(b)                                 Demand Registration Notices.  All requests
for Demand Registrations shall be made by giving written notice to the Company
(the “Demand Registration Notice”).  Each Demand Registration Notice shall
specify (i) whether such Demand Registration shall be an underwritten offering,
(ii) the approximate number of Registrable Securities proposed to be sold in the
Demand Registration and (iii) the expected price range (net of underwriting
discounts and commissions) of such Demand Registration.  Within five days after
receipt of any Demand Registration Notice (except with respect to an
Underwritten Block Trade for the purpose of generating proceeds to repay the
PIPE Financing or for the purpose of satisfying any collateral maintenance
requirement pursuant to the PIPE Financing), the Company shall give written
notice of such requested Demand Registration to all other Holders of Registrable
Securities (the “Company Demand Registration Notice”) and, subject to the
provisions of Section 5 below, shall include in such Demand Registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within 10 days after sending the Company Demand
Registration Notice.

 

(c)                                  Demand Registration Effectiveness.  A
registration shall not count as one of the permitted Demand Registrations until
both (i) it has become effective (unless such Demand Registration has not become
effective due solely to the fault of the Demand Holder requesting such
registration) and (ii) the Demand Holder initially requesting such registration
is able to register and sell pursuant to such registration at least 80% of the
Registrable Securities requested to be included in such registration either at
the time of the registration or within 90 days thereafter; provided that a
Demand Registration which is withdrawn at the sole request of

 

9

--------------------------------------------------------------------------------


 

the Demand Holder who demanded such Demand Registration will count as a Demand
Registration unless the Company is reimbursed by such Demand Holder for all
reasonable out-of-pocket expenses incurred by the Company in connection with
such registration, including reasonable attorney and accounting fees.

 

(d)                                 Short-Form Registrations.  Demand
Registrations shall be Short-Form Registrations whenever the Company is
permitted to use an applicable short form.  The Company shall use its reasonable
best efforts to make Short-Form Registrations on Form S-3 (or any successor
form) available for the sale of Registrable Securities.

 

(e)                                  Restrictions on Demand Registrations.

 

(i)                                     Except in connection with any Demand
Registration made by the HGM Demand Holders for the purpose of generating
proceeds to repay the PIPE Financing or for the purpose of satisfying any
collateral maintenance requirement pursuant to the PIPE Financing, the Company
shall not be obligated to effect (a) any Long-Form Registration within 90 days
or (b) any Short-Form Registration within 45 days, in each case, after the
effective date of a previous Demand Registration or a previous registration in
which the Holders of Registrable Securities were given piggyback rights pursuant
to Section 4 of this Agreement and in which such Holders were able to register
and sell at least 80% of the number of Registrable Securities requested to be
included therein.  In addition, except in connection with any Demand
Registration made by the HGM Demand Holders for the purpose of generating
proceeds to repay the PIPE Financing or for the purpose of satisfying any
collateral maintenance requirement pursuant to the PIPE Financing, the Company
shall not be obligated to effect any Demand Registration during the period
starting with the date that is 60 days prior to the Board’s good faith estimate
of the date of filing of, and ending on the date that is 120 days (unless the
underwriting agreement requires a longer period of time) after the effective
date of, a Company initiated registration statement, provided that the Company
is actively employing in good faith all commercially reasonable efforts to cause
such registration to become effective, and provided further that the aggregate
number of days that any one or more Demand Registrations are suspended or
delayed by operation of this Section 3(e)(i) shall not exceed 120 days in any
12-month period.  In the event of any such suspension or delay, the Holder of
Registrable Securities initially requesting a Demand Registration that is
suspended by operation of this Section 3(e)(i) shall be entitled to withdraw
such request and, if such request is withdrawn, such Demand Registration shall
not count as one of the permitted Demand Registrations hereunder, and,
notwithstanding the proviso in Section 3(c), the Company shall pay all
Registration Expenses in connection with such registration.

 

(ii)                                  The Apollo Demand Holders and the HGM
Demand Holders shall each be entitled to request up to five Demand
Registrations.  In addition, the HGM Demand Holders shall be entitled to request
up to three Demand Registrations for the purpose of generating proceeds to repay
the PIPE Financing or for the purpose of satisfying any collateral maintenance
requirement pursuant to the PIPE Financing.

 

(f)                                   Selection of Underwriters.  The Holders of
a majority of the Registrable Securities requested to be included in a Demand
Registration which is an underwritten offering (or the HGM Group, acting alone,
with respect to an Underwritten Block Trade for the purpose

 

10

--------------------------------------------------------------------------------


 

of generating proceeds to repay the PIPE Financing or for the purpose of
satisfying any collateral maintenance requirement pursuant to the PIPE
Financing) shall have the right to select the investment banker(s) and
manager(s) to administer the offering (which shall consist of one or more
reputable nationally recognized investment banks), subject to the approval of
the Company, the Apollo Demand Holders and the HGM Demand Holders (except with
respect to an Underwritten Block Trade for the purpose of generating proceeds to
repay the PIPE Financing or for the purpose of satisfying any collateral
maintenance requirement pursuant to the PIPE Financing), which shall not be
unreasonably withheld, conditioned or delayed.

 

(g)                                  Transfer of Demand Rights.  The rights of a
Holder under this Section 3 may be transferred, assigned or otherwise conveyed
in whole or in part, to any transferee or assignee, including any distribution
of shares of Common Stock or Preferred Stock by New LLC to the holders of
membership interests of New LLC, (other than a transfer pursuant to a
registration statement or under Rule 144 promulgated under the Securities Act)
who, following such transfer, assignment or conveyance, holds at least 20% of
the outstanding Common Stock held by such Holder as of the Effective Date,
provided that the requirements of Section 14 are satisfied.  For the avoidance
of doubt, any transferee of an Apollo Demand Holder or HGM Demand Holder shall
be deemed to be an Apollo Demand Holder or HGM Demand Holder, as applicable, for
all purposes of this Agreement (provided that, in connection with any
distribution of shares of Common Stock or Preferred Stock by New LLC to the
holders of membership interests of New LLC as contemplated by Section 14, such
transferees shall only be an HGM Demand Holder if they are members of the HGM
Group or otherwise designated as an HGM Demand Holder by New LLC).  In the case
of any such assignment, the applicable Demand Holder shall inform the Company
how many remaining Demand Registrations the transferee shall have, which shall
not exceed the maximum number set forth in Section 3(e)(ii).

 

4.                                      Piggyback Takedowns.

 

(a)                                 Right to Piggyback.  Whenever the Company
proposes to register any of its securities (whether or not following a request
by a Demand Holder), including a registration pursuant to any registration
rights agreement not prohibited by this agreement (a “Piggyback Registration”),
or proposes to offer any Common Stock pursuant to a registration statement in an
underwritten offering of Common Stock under the Securities Act (whether or not
following a request by a Demand Holder) (together with a Piggyback Registration,
a “Piggyback Takedown”), the Company shall give prompt written notice to all
Holders of Registrable Securities of its intention to effect such Piggyback
Takedown.  In the case of a Piggyback Takedown that is an underwritten offering
under a shelf registration statement, such notice shall be given not less than
ten Business Days prior to the expected date of commencement of marketing
efforts for such Piggyback Takedown.  In the case of a Piggyback Takedown that
is an underwritten offering under a registration statement that is not a shelf
registration statement, such notice shall be given not less than ten Business
Days prior to the expected date of filing of such registration statement.  The
Company shall, subject to the provisions of Section 5 below, include in such
Piggyback Takedown, as applicable, all Registrable Securities with respect to
which the Company has received written requests for inclusion therein within
five Business Days after sending the Company’s notice.  Notwithstanding anything
to the contrary contained herein, (i) the Company may determine not to proceed
with any Piggyback Takedown upon written notice to the Holders of Registrable
Securities requesting to include their Registrable Securities in such

 

11

--------------------------------------------------------------------------------


 

Piggyback Takedown; provided, however, that nothing in this clause (i) shall
impair the right of any Demand Holder to request that such registration be
effected pursuant to Section 2 or Section 3; (ii) any Holder of Registrable
Securities may withdraw its request for inclusion by giving written notice to
the Company of its intention to withdraw that registration; provided, however,
that the withdrawal shall be irrevocable and after making the withdrawal, a
Holder shall no longer have any right to include its Registrable Securities in
that Piggyback Takedown; and (iii) the provisions of this Section 4 shall not
apply to any Underwritten Block Trade for the purpose of generating proceeds to
repay the PIPE Financing or for the purpose of satisfying any collateral
maintenance requirement pursuant to the PIPE Financing.

 

(b)                                 Selection of Underwriters.  If any Piggyback
Takedown is an underwritten offering, the Company will have the sole right to
select the investment banker(s) and manager(s), acceptable to the Apollo Demand
Holder and the HGM Demand Holders, for the offering.

 

5.                                      Priority.

 

(a)                                 Priority on Primary Offerings and Offerings
Initiated by Holders of Other Registration Rights.  If the Company determines,
after consultation with the Apollo Demand Holders, the HGM Demand Holders and
the managing underwriter in any underwritten Piggyback Takedown that was not
initiated by a Demand Holder pursuant to this Agreement, that less than all of
the Registrable Securities requested to be included in such underwritten
offering can be sold in an orderly manner within a price range acceptable to the
Company or the holders of the Company’s securities demanding such Piggyback
Takedown pursuant to a registration rights agreement not prohibited by this
agreement, as applicable, after consultation with the Apollo Demand Holders and
the HGM Demand Holders, then the Company shall include in such underwritten
Piggyback Registration the number which can be so sold in the following order of
priority:

 

(i)                                     first, the securities the Company
proposes to sell;

 

(ii)                                  second, the Registrable Securities
requested to be included in such Piggyback Registration by New LLC for the
purpose of generating proceeds to repay the PIPE Financing or for the purpose of
satisfying any collateral maintenance requirement pursuant to the PIPE
Financing; and

 

(iii)                               third, the other Registrable Securities
requested to be included in such Piggyback Registration by the Apollo Demand
Holders, the HGM Demand Holders, the QPAC Holders, the Third Party Holders and
the holders entitled to participate in such Piggyback Takedown pursuant to a
registration rights agreement not prohibited by this agreement, pro rata on the
basis of the number of shares of Common Stock owned by such Holders; and

 

(iv)                              fourth, other securities requested to be
included in such underwritten Piggyback Takedown.

 

(b)                                 Priority on Offerings Initiated by Demand
Holders.  If the Holders of a majority of the Registrable Securities requested
to be included in any underwritten offering initiated by a Demand Holder
pursuant to this Agreement determine, after consultation with the Company and
the managing underwriter in such offering, that less than all of the Registrable

 

12

--------------------------------------------------------------------------------


 

Securities requested to be included in such underwritten offering can be sold in
an orderly manner within a price range acceptable to such Holders, then the
Company shall include in such underwritten offering the number which can be so
sold in the following order of priority:

 

(i)                                     first, the Registrable Securities
requested to be included in accordance with this Agreement by New LLC for the
purpose of generating proceeds to repay the PIPE Financing or for the purpose of
satisfying any collateral maintenance requirement pursuant to the PIPE
Financing;

 

(ii)                                  second, the Registrable Securities
requested to be included in accordance with this Agreement by the Apollo Demand
Holders, the HGM Demand Holders, the QPAC Holders, the Third Party Holders and
the holders entitled to participate in such Piggyback Takedown pursuant to a
registration rights agreement not prohibited by this agreement, pro rata on the
basis of the number of shares of Common Stock owned by such Holders;

 

(iii)                               third, the securities the Company proposes
to sell; and

 

(iv)                              fourth, other securities requested to be
included in such underwritten offering.

 

6.                                      Suspension Period.

 

(a)                                 Suspension Period.  Notwithstanding any
provision of this Agreement to the contrary, if the Board determines in good
faith that the registration and distribution of Registrable Securities (i) would
reasonably be expected to materially impede, delay or interfere with, or require
premature disclosure of, any material financing, offering, acquisition, merger,
corporate reorganization, segment reclassification or discontinuance of
operations that is required to be reflected in pro forma or restated financial
statements that amends historical financial statement of the Company, or other
significant transaction or any negotiations, discussions or pending proposals
with respect thereto, involving the Company or any of its subsidiaries, or
(ii) would require disclosure of non-public material information, the disclosure
of which would reasonably be expected to materially and adversely affect the
Company, the Company shall be entitled to suspend, for not more than 60 days (a
“Suspension Period”), the use of any Registration Statement or Prospectus and
shall not be required to amend or supplement the Registration Statement, any
related Prospectus or any document incorporated therein by reference; provided
that a Suspension Period may not suspend more than 30 days with respect to the
use of any Registration Statement or Prospectus for the purpose of generating
proceeds to repay the PIPE Financing or for the purpose of satisfying any
collateral maintenance requirement pursuant to the PIPE Financing.  The Company
promptly will give written notice of any such Suspension Period to each Person
that has securities registered on a Registration Statement filed hereunder.

 

(b)                                 Limitations on Suspension Periods. 
Notwithstanding anything contained in this Section 6 to the contrary, the
Company shall not be entitled to more than two Suspension Periods in any
12-month period.

 

13

--------------------------------------------------------------------------------


 

7.                                      Holdback Agreements.

 

(a)                                 During the period commencing on the
Effective Date and continuing until the calendar date that is six months
following the Effective Date, no Holder shall offer, sell, contract to sell,
pledge, grant any option to purchase, make any short sale or otherwise dispose
of or distribute (“Transfer”) any shares of Common Stock or any securities
convertible into, exercisable for, exchangeable for Common Stock, whether now
owned or hereinafter acquired but excluding in all cases any PIPE Financing
Shares, owned directly by the Holder (including securities held as a custodian)
or with respect to which the Holder has beneficial ownership within the
rules and regulations of the Commission (collectively, the “Restricted Shares”),
except in the event the underwriters managing any Shelf Takedown or other
underwritten public equity offering by the Company otherwise agree by written
consent or pursuant to a Transfer permitted by Section 7(c). For the avoidance
of doubt, the foregoing restriction does not apply to shares of Common Stock
purchased by the Holder for cash.  The foregoing restriction is expressly agreed
to preclude each Holder from engaging in any hedging or other transaction which
is designed to or which reasonably could be expected to lead to or result in a
sale or disposition of the Restricted Shares even if such Restricted Shares
would be disposed of by someone other than such Holder. Such prohibited hedging
or other transactions include any short sale or any purchase, sale or grant of
any right (including any put or call option) with respect to any of the
Restricted Shares of the applicable Holder or with respect to any security that
includes, relates to, or derives any significant part of its value from such
Restricted Shares.  Notwithstanding any other provision to the contrary,  the
restrictions set forth in this Section 7(a) shall not apply to (i) an aggregate
of 3,016,071 shares of Common Stock held by the QPAC Holders and the QPAC
Founders, as designated by the QPAC Holders pursuant to the Forfeiture
Agreement, which may be offered, sold, pledged or otherwise disposed of as of
the Effective Date (the “Founder Shares”), (ii) any person who ceases to be
employed by Novitex after the date of the Business Combination Agreement or
(iii) any person who was a director of Novitex prior to the Closing (as defined
in the Business Combination Agreement) and is or was not a director of the
Company immediately subsequent to the Closing.

 

(b)                                 Holders of Registrable Securities.  In
connection with any Shelf Takedown or other underwritten public offering of
equity securities by the Company (for the avoidance of doubt, excluding any
Underwritten Block Trade for the purpose of generating proceeds to repay the
PIPE Financing or for the purpose of satisfying any collateral maintenance
requirement pursuant to the PIPE Financing), subject to Section 7(c), no Holder
of more than 5% of the equity securities of the Company, or any securities
convertible into or exchangeable or exercisable for such securities, shall
Transfer any Restricted Shares (other than those Registrable Securities included
in such registration pursuant to this Agreement), without the prior written
consent of the Company, during the seven days prior to and the 90-day period
beginning on the date of pricing of such Shelf Takedown or other underwritten
public offering (the “Lock-Up Period”), except in the event the underwriters
managing the Shelf Takedown or other underwritten public equity offering by the
Company otherwise agree by written consent or pursuant to a Transfer permitted
by Section 7(c).  Each such Holder agrees to execute a lock-up agreement in
favor of the Company’s underwriters to such effect (in each case on
substantially the same terms and conditions as all such Holders) and, in any
event, that the Company’s underwriters in any relevant Shelf Takedown or other
underwritten public offering shall be third party beneficiaries of this
Section 7(b); provided that each such Holder shall only be required to

 

14

--------------------------------------------------------------------------------


 

execute such lock-up if the directors and executive officers of the Company have
executed a lock-up on terms at least as restrictive with respect to the relevant
Shelf Takedown or other underwritten public offering.  The provisions of this
Section 7(b) will no longer apply to a Holder once such Holder ceases to hold
Registrable Securities or 5% or less of the equity securities of the Company.

 

(c)                                  Permitted Transfers. Notwithstanding
anything to the contrary set forth in this Section 7, a Holder may Transfer
Restricted Shares (i) as a bona fide gift; (ii) to any trust or entity wholly
owned by one or more trusts for the direct or indirect benefit of (A) the Holder
or its stockholders, partners, members or beneficiaries or (B) of any individual
related to such Holder or to the stockholders, partners, members or
beneficiaries of such Holder, by blood, marriage or adoption and not more remote
than first cousin; (iii) if a Holder is a corporation, limited liability
company, partnership or trust, such Holder may Transfer Restricted Shares to any
wholly-owned subsidiary thereof, or to the Affiliates, stockholders, partners,
members or beneficiaries of such Holder; (iv) pursuant to any take-over bid,
acquisition, sale or merger involving the Company; (v) with the prior written
consent of the Company and each other Holder; provided that in each case such
distributees or transferees agree to be bound by the restrictions set forth in
this Section 7.  In addition, notwithstanding anything to the contrary set forth
in this Section 7, a Holder may Transfer shares of Common Stock pursuant to
(1) any pledge made by New LLC in connection with the PIPE Financing, (2) any
Transfer made by New LLC in connection with a default under the PIPE Financing,
(3) any Transfer by New LLC for the purpose of generating proceeds to repay the
PIPE Financing or for the purpose of satisfying any collateral maintenance
requirement pursuant to the PIPE Financing, or (4) any distribution of shares of
Common Stock or Preferred Stock by New LLC to the holders of membership
interests of New LLC upon repayment of the PIPE Financing, provided that the
requirements of Section 14 are satisfied in connection with such distribution.

 

(d)                                 The Company. In connection with any Shelf
Takedown, the Company shall not effect any public sale or distribution of its
equity securities, or any securities convertible into or exchangeable or
exercisable for such securities (except pursuant to registrations on Form S-8 or
Form S-4 under the Securities Act), during the seven days prior to and the
90-day period beginning on the date of pricing of such Shelf Takedown or such
other period provided in the underwriting, placement or similar agreement
executed in connection with such Shelf Takedown.

 

8.                                      Company Undertakings.

 

Whenever Registrable Securities are registered pursuant to this Agreement, the
Company shall use its commercially reasonable efforts to effect the registration
and the sale of such Registrable Securities as soon as reasonably practicable in
accordance with the intended method of disposition thereof and pursuant thereto
the Company shall as expeditiously as possible:

 

(a)                                 before filing a Registration Statement or
Prospectus or any amendments or supplements thereto, at the Company’s expense,
furnish to the Holders whose securities are covered by the Registration
Statement copies of all such documents, other than documents that are
incorporated by reference, proposed to be filed and such other documents
reasonably

 

15

--------------------------------------------------------------------------------


 

requested by such Holders, which documents shall be subject to the review and
comment of the counsel to such Holders;

 

(b)                                 notify each Holder of Registrable Securities
of the effectiveness of each Registration Statement and prepare and file with
the Commission such amendments and supplements to such Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for a period ending on the date on which all
Registrable Securities have been sold under such Registration Statement or have
otherwise ceased to be Registrable Securities, and comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
such Registration Statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such Registration
Statement;

 

(c)                                  furnish to each seller of Registrable
Securities, and the managing underwriters, without charge, such number of copies
of the applicable Registration Statement, each amendment and supplement thereto,
the Prospectus included in such Registration Statement (including each
preliminary Prospectus, final Prospectus, and any other Prospectus (including
any Prospectus filed under Rule 424, Rule 430A or Rule 430B promulgated under
the Securities Act and any “issuer free writing prospectus” as such term is
defined under Rule 433 promulgated under the Securities Act)), all exhibits and
other documents filed therewith and such other documents as such seller or such
managing underwriters may reasonably request including in order to facilitate
the disposition of the Registrable Securities owned by such seller, and upon
request, a copy of any and all transmittal letters or other correspondence to or
received from, the Commission or any other governmental authority relating to
such offer;

 

(d)                                 use its commercially reasonable efforts
(i) to register or qualify such Registrable Securities under such other
securities or blue sky laws of such jurisdictions as any seller reasonably
requests, (ii) to keep such registration or qualification in effect for so long
as such Registration Statement remains in effect, and (iii) to do any and all
other acts and things which may be reasonably necessary or advisable to enable
such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller (provided that the Company shall not
be required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subsection, (B) subject
itself to taxation in any such jurisdiction or (C) consent to general service of
process in any such jurisdiction);

 

(e)                                  notify each seller of such Registrable
Securities, Counsel to the Holders and the managing underwriters: (i) at any
time when a Prospectus relating to the applicable Registration Statement is
required to be delivered under the Securities Act, (A) upon discovery that, or
upon the happening of any event as a result of which, such Registration
Statement, or the Prospectus or Free Writing Prospectus relating to such
Registration Statement, or any document incorporated or deemed to be
incorporated therein by reference contains an untrue statement of a material
fact or omits any fact necessary to make the statements in the Registration
Statement or the Prospectus or Free Writing Prospectus relating thereto not
misleading or otherwise requires the making of any changes in such Registration
Statement, Prospectus, Free Writing Prospectus or document, and, at the request
of any such seller and subject to Section 6(a) hereof, the Company shall
promptly prepare a supplement or amendment to such Prospectus or Free Writing

 

16

--------------------------------------------------------------------------------


 

Prospectus, furnish a reasonable number of copies of such supplement or
amendment to each seller of such Registrable Securities, Counsel to the Holders
and the managing underwriters and file such supplement or amendment with the
Commission so that, as thereafter delivered to the purchasers of such
Registrable Securities, such Prospectus or Free Writing Prospectus as so amended
or supplemented shall not contain an untrue statement of a material fact or omit
to state any fact necessary to make the statements therein not misleading,
(B) as soon as the Company becomes aware of any comments or inquiries by the
Commission or any requests by the Commission or any Federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or Free Writing Prospectus covering Registrable Securities
or for additional information relating thereto, (C) as soon as the Company
becomes aware of the issuance or threatened issuance by the Commission of any
stop order suspending or threatening to suspend the effectiveness of a
Registration Statement covering the Registrable Securities or (D) of the receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any Registrable Security for
sale in any jurisdiction, or the initiation or threatening of any proceeding for
such purpose; (ii) when each Registration Statement or any amendment thereto has
been filed with the Commission and when each Registration Statement or the
related Prospectus or Free Writing Prospectus or any Prospectus supplement or
any post effective amendment thereto has become effective; and (iii) if at any
time the Company has reason to believe that the representations and warranties
of the Company contained in any agreement contemplated by Section 8(h) below
relating to any applicable offering cease to be true and correct.

 

(f)                                   use its best efforts to cause all such
Registrable Securities (i) to be listed on the NASDAQ Global Select Market (or
such other NASDAQ market on which shares of then Common Stock are then listed),
(ii) if the Common Stock is not then listed on NASDAQ, to, as promptly as
practicable, and in no event later than the six month anniversary of the Closing
(as defined in the Business Combination Agreement), be listed on NASDAQ, the New
York Stock Exchange or another national securities exchange, and (iii) to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to enable the sellers thereof to consummate the disposition
of the Registrable Securities;

 

(g)                                  provide and cause to be maintained a
transfer agent and registrar for all such Registrable Securities from and after
the effective date of the applicable Registration Statement;

 

(h)                                 enter into and perform under such customary
agreements (including underwriting agreements in customary form, including
customary representations and warranties and provisions with respect to
indemnification and contribution) and take all such other actions as the Holders
of a majority of the Registrable Securities included in such Shelf Takedown or
the underwriters, if any, reasonably request in order to expedite or facilitate
the disposition of such Registrable Securities (including effecting a stock
split, a combination of shares, or other recapitalization) and provide
reasonable cooperation, including causing appropriate officers to attend and
participate in “road shows” and analyst or investor presentations and such other
selling or other informational meetings organized by the underwriters, if any,
to the extent reasonably requested by the lead or managing underwriters, with
all out of pocket costs and expenses incurred by the Company or such officers in
connection with such attendance and participation to be paid by the Company;

 

17

--------------------------------------------------------------------------------


 

(i)                                     for a reasonable period prior to the
filing of any Registration Statement or the commencement of marketing efforts
for a Shelf Takedown, as applicable, pursuant to this Agreement, make available
for inspection and copying by any Holder of Registrable Securities, Counsel to
the Holders, any underwriter participating in any disposition pursuant to such
Registration Statement or Shelf Takedown, as applicable, and any other attorney,
accountant or other agent retained by any such Holder or underwriter, all
financial and other records and pertinent corporate documents of the Company,
and cause the Company’s officers, directors, employees and independent
accountants to supply all information and participate in any due diligence
sessions reasonably requested by any such Holder, underwriter, attorney,
accountant or agent in connection with such Registration Statement or Shelf
Takedown, as applicable, provided that recipients of such financial and other
records and pertinent corporate documents agree in writing to keep the
confidentiality thereof pursuant to a written agreement reasonably acceptable to
the Company and the applicable underwriter (which shall contain customary
exceptions thereto);

 

(j)                                    permit any Holder of Registrable
Securities, Counsel to the Holders, any underwriter participating in any
disposition pursuant to a Registration Statement, and any other attorney,
accountant or other agent retained by such Holder of Registrable Securities or
underwriter, to participate (including, but not limited to, reviewing,
commenting on and attending all meetings) in the preparation of such
Registration Statement and any Prospectus supplements relating to a Shelf
Takedown, if applicable;

 

(k)                                 in the event of the issuance or threatened
issuance of any stop order suspending the effectiveness of a Registration
Statement, or of any order suspending or preventing the use of any related
Prospectus or suspending the qualification of any Common Stock included in such
Registration Statement for sale in any jurisdiction, the Company shall use its
commercially reasonable efforts promptly to (i) prevent the issuance of any such
stop order, and in the event of such issuance, to obtain the withdrawal of such
order and (ii) obtain the withdrawal of any order suspending or preventing the
use of any related Prospectus or Free Writing Prospectus or suspending
qualification of any Registrable Securities included in such Registration
Statement for sale in any jurisdiction at the earliest practicable date;

 

(l)                                     obtain and furnish to each such Holder
of Registrable Securities, including Registrable Securities in a Shelf Takedown
or underwritten offering, a signed counterpart of (i) a customary cold comfort
and bring down letter from the Company’s independent public accountants, (ii) a
customary legal opinion of counsel to the Company addressed to the relevant
underwriters and/or such Holders of Registrable Securities, in each case in
customary form and covering such matters of the type customarily covered by such
letters as the managing underwriters and/or Holders of a majority of the
Registrable Securities included in such Shelf Takedown reasonably request,
(iii) a negative assurances letter of counsel to the Company in customary form
and covering such matters of the type customarily covered by such letters as the
managing underwriters and/or Holders of a majority of the Registrable Securities
included in such Shelf Takedown reasonably request, and (iv) customary
certificates executed by authorized officers of the Company as may be requested
by any Holder or any underwriter of such Registrable Securities included in such
Shelf Takedown;

 

18

--------------------------------------------------------------------------------


 

(m)                             with respect to each Free Writing Prospectus or
other materials to be included in the Disclosure Package, ensure that no
Registrable Securities be sold “by means of” (as defined in
Rule 159A(b) promulgated under the Securities Act) such Free Writing Prospectus
or other materials without the prior written consent of a majority of the
Holders of the Registrable Securities that are being sold pursuant to such Free
Writing Prospectus, which Free Writing Prospectuses or other materials shall be
subject to the review of Counsel to the Holders; provided, however, the Company
shall not be responsible or liable for any breach by a Holder that has not
obtained the prior written consent of the Company pursuant to Section 16(l);

 

(n)                                 provide or maintain a CUSIP number for the
Registrable Securities prior to the effective date of the first Registration
Statement including Registrable Securities;

 

(o)                                 promptly notify in writing the Holders, the
sales or placement agent, if any, therefor and the managing underwriters of the
securities being sold, (i) when such Registration Statement or related
Prospectus or Free Writing Prospectus or any Prospectus amendment or supplement
or post-effective amendment has been filed, and, with respect to any such
Registration Statement or any post-effective amendment, when the same has become
effective and (ii) of any written comments by the Commission and by the blue sky
or securities commissioner or regulator of any state with respect thereto;

 

(p)                                 (i) prepare and file with the Commission
such amendments and supplements to each Registration Statement as (A) reasonably
requested by any Holder (to the extent such request related to information
relating to such Holder) or (B) may be necessary to comply with the provisions
of the Securities Act, including post-effective amendments to each Registration
Statement as may be necessary to keep such Registration Statement continuously
effective for the applicable time period required hereunder, and if applicable,
file any Registration Statements pursuant to Rule 462(b) promulgated under the
Securities Act; (ii) cause the related Prospectus to be supplemented by any
required Prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 (or any similar provisions then in force) promulgated under the
Securities Act; (iii) comply with the provisions of the Securities Act and the
Exchange Act and any applicable securities exchange or other recognized trading
market with respect to the disposition of all securities covered by such
Registration Statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented; (iv) provide
additional information related to each Registration Statement as requested by,
and obtain any required approval necessary from, the Commission or any Federal
or state governmental authority; and (v) respond promptly to any comments
received from the Commission and request acceleration of effectiveness promptly
after it learns that the Commission will not review the Registration Statement
or after it has satisfied comments received from the Commission;

 

(q)                                 cooperate with each Holder of Registrable
Securities and each underwriter participating in the disposition of such
Registrable Securities and underwriters’ counsel in connection with any filings
required to be made with FINRA, including using commercially reasonable efforts
to obtain FINRA’s pre-clearance and pre-approval of the Registration Statement
and applicable Prospectus upon filing with the Commission;

 

19

--------------------------------------------------------------------------------


 

(r)                                    within the deadlines specified by the
Securities Act, make all required filing fee payments in respect of any
Registration Statement or Prospectus used under this Agreement (and any offering
covered thereby);

 

(s)                                   if requested by any participating Holder
of Registrable Securities or the managing underwriters, promptly include in a
Prospectus supplement or amendment such information as the Holder or managing
underwriters may reasonably request, including in order to permit the intended
method of distribution of such securities, and make all required filings of such
Prospectus supplement or such amendment as soon as reasonably practicable after
the Company has received such request;

 

(t)                                    in the case of certificated Registrable
Securities, cooperate with the participating Holders of Registrable Securities
and the managing underwriters to facilitate the timely preparation and delivery
of certificates (not bearing any legends) representing Registrable Securities to
be sold after receiving written representations from each participating Holder
that the Registrable Securities represented by the certificates so delivered by
such Holder will be transferred in accordance with the Registration Statement,
and enable such Registrable Securities to be in such denominations and
registered in such names as the Holders or managing underwriters may reasonably
request at least two Business Days prior to any sale of Registrable Securities;

 

(u)                                 pay the fees of the Company’s transfer agent
and any reasonable, documented legal fees of outside counsel to the Company to
provide an opinion to the effect that such transfer is permitted under the
Securities Act and applicable state laws (or if outside counsel to the Company
is unwilling or unavailable to provide such opinion, the reasonable, documented
legal fees of one outside counsel to the Holders to provide such opinion) to
effectuate the transfer of Registrable Securities from Holders to other Persons,
as permitted by Section 7(c); provided, in each case, that such Holders shall
provide such certificates and other documentation as the Company shall
reasonably request in connection with such opinions and transfers;

 

(v)                                 if the registration statement referred to in
Section 7.16(h) of the Business Combination Agreement has not been declared
effective as of the Effective Date, use reasonable best efforts to cause such
registration statement to become effective as soon as practicable after the
Effective Date, and to use reasonable best efforts to cause such registration
statement to remain effective; provided, however, that the obligations contained
in this Section 8(v) shall terminate upon the earliest to occur of: (x) the date
on which the securities included on such registration statement are disposed of
pursuant to an effective registration statement under the Securities Act;
(y) the date on which such securities are disposed of pursuant to Rule 144 (or
any successor provision) promulgated under the Securities Act; and (z) the date
on which such securities cease to be outstanding; and

 

(w)                               use its commercially reasonable efforts to
take all other actions necessary to effect the registration and sale of the
Registrable Securities contemplated hereby.

 

20

--------------------------------------------------------------------------------


 

9.                                      Registration Expenses.

 

All Registration Expenses shall be borne by the Company. For the avoidance of
doubt, subject to the proviso in Section 3(c) of this Agreement, all
Registration Expenses in connection with any registration initiated as a Demand
Registration shall be borne by the Company regardless of whether or not such
registration has become effective and whether or not such registration has
counted as one of the permitted Long-Form Registrations pursuant to
Section 3(c) of this Agreement. All Selling Expenses relating to Registrable
Securities registered shall be borne by the selling Holders of such Registrable
Securities pro rata on the basis of the number of Registrable Securities sold.

 

10.                               Indemnification; Contribution.

 

(a)                                 Indemnification by the Company.  The Company
agrees to indemnify and hold harmless each Holder of Registrable Securities, the
Affiliates, directors, officers, employees, members, managers and agents of each
such Holder and each Person who controls any such Holder within the meaning of
either the Securities Act or the Exchange Act, to the fullest extent permitted
by applicable law, from and against any losses, claims, expenses, damages and
liabilities or whatever kind (including legal or other expenses reasonably
incurred in connection with investigating, preparing or defending same and the
cost of enforcing any right to indemnification hereunder) (collectively,
“Losses”) to which they or any of them may become subject insofar as such Losses
(or actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in a
Registration Statement as originally filed or in any amendment thereof, or the
Disclosure Package, or any preliminary, final or summary Prospectus or Free
Writing Prospectus included in any such Registration Statement, or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or
(ii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any other federal law, any state or foreign securities law, or
any rule or regulation promulgated under of the foregoing laws, relating to the
offer or sale of the Registrable Securities, and in any such case, the Company
agrees to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by them in connection with investigating,
preparing or defending any such Loss, claim, damage, liability, action or
investigation (whether or not the indemnified party is a party to any
proceeding); provided, however, that the Company will not be liable in any case
to the extent that any such Loss arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information relating to
such Holder furnished to the Company by or on behalf of any such Holder
specifically for inclusion therein, including any notice and questionnaire. 
This indemnity agreement will be in addition to any liability which the Company
may otherwise have.

 

(b)                                 Indemnification by the Holders.  Each Holder
severally (and not jointly) agrees to indemnify and hold harmless the Company
and each of its Affiliates, directors, employees, members, managers and agents
and each Person who controls the Company within the meaning of either the
Securities Act or the Exchange Act, to the fullest extent permitted by
applicable law, from and against any and all Losses to which they or any of them
may become

 

21

--------------------------------------------------------------------------------


 

subject insofar as such Losses arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in a
Registration Statement as originally filed or in any amendment thereof, or in
the Disclosure Package or any Holder Free Writing Prospectus, preliminary, final
or summary Prospectus included in any such Registration Statement, or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, to
the extent, but only to the extent, that any such untrue statement or alleged
untrue statement or omission or alleged omission is contained in any written
information relating to such Holder furnished to the Company by or on behalf of
such Holder specifically for inclusion therein; provided, however, that the
total amount to be indemnified by such Holder pursuant to this
Section 10(b) shall be limited to the net proceeds (after deducting
underwriters’ discounts and commissions) received by such Holder in the offering
to which such Registration Statement or Prospectus relates; provided, further,
that a Holder shall not be liable in any case to the extent that prior to the
filing of any such Registration Statement or Disclosure Package, or any
amendment thereof or supplement thereto, such Holder has furnished in writing to
the Company, information expressly for use in, and within a reasonable period of
time prior to the effectiveness of such Registration Statement or Disclosure
Package, or any amendment thereof or supplement thereto which corrected or made
not misleading information previously provided to the Company.  This indemnity
agreement will be in addition to any liability which any such Holder may
otherwise have.

 

(c)                                  Conduct of Indemnification Proceedings. 
Promptly after receipt by an indemnified party under this Section 10 of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under this
Section 10, notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve the indemnifying party from liability under Section 10(a) or
Section 10(b) above unless and to the extent such action and such failure
results in material prejudice to the indemnifying party and forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in Section 10(a) or
Section 10(b) above.  The indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party (who shall not, except with the
consent of the indemnified party, be counsel to the indemnifying party), and,
except as provided in the next sentence, after notice from the indemnifying
party to such indemnified party of its election to so assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal expenses of other counsel or any other expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation.  Notwithstanding the indemnifying
party’s rights in the prior sentence, the indemnified party shall have the right
to employ one firm of separate counsel (and one local counsel), and the
indemnifying party shall bear the reasonable, documented fees, costs and
expenses of such separate counsel if:

 

(i)                                     the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with an actual or potential conflict of interest;

 

22

--------------------------------------------------------------------------------


 

(ii)                                  the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party;

 

(iii)                               the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within 10 days after notice of the institution of such action
or such earlier time as may be necessary to pursue appropriate defenses, rights,
and remedies; or

 

(iv)                              the indemnifying party shall authorize the
indemnified party to employ separate counsel at the expense of the indemnifying
party.

 

No indemnifying party shall, in connection with any one action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general circumstances or allegations, be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) for all indemnified parties.  An indemnifying party shall not be liable
under this Section 10 to any indemnified party regarding any settlement or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent is consented to by such
indemnifying party, which consent shall not be unreasonably withheld.  No
indemnifying party, in the defense of any such claim or litigation, shall,
except with the consent of each indemnified party, consent to entry of any
judgment or enter into any settlement or compromise that (x) does not include as
an unconditional term thereof the giving by the claimant or plaintiff therein,
to such indemnified party, of a full and final release from all liability in
respect to such claim or litigation or (y) includes a statement as to, or an
admission of, fault, culpability or a failure to act by or on behalf of such
indemnified party.

 

(d)                                 Contribution.

 

(i)                                     In the event that the indemnity provided
in Section 10(a) or Section 10(b) above is unavailable to or insufficient to
hold harmless an indemnified party for any reason, then each applicable
indemnifying party agrees to contribute to the aggregate Losses to which such
indemnifying party may be subject in such proportion as is appropriate to
reflect the relative benefits received by the indemnifying party on the one hand
and by the indemnified party on the other from the offering of the Common
Stock.  If, however, the allocation provided by the immediately preceding
sentence is not permitted by applicable law, then each indemnifying party shall
contribute to such amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the indemnifying party on the one hand and the indemnified
party on the other in connection with the statements or omissions which resulted
in such Losses (or actions in respect thereof), as well as any other relevant
equitable considerations.  The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to

 

23

--------------------------------------------------------------------------------


 

information supplied by the indemnifying party on the one hand or the
indemnified party on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

 

(ii)                                  The parties agree that it would not be
just and equitable if contribution pursuant to this Section 10(d) were
determined by pro rata allocation (even if the Holders of Registrable Securities
or any agents or underwriters or all of them were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 10(d).  The amount
paid or payable by an indemnified party as a result of the Losses (or actions in
respect thereof) referred to above in this Section 10(d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating, preparing or defending any such action
or claim.

 

(iii)                               For purposes of this Section 10, each Person
who controls any Holder of Registrable Securities, agent or underwriter within
the meaning of either the Securities Act or the Exchange Act and each director,
officer, employee and agent of any such Holder, agent or underwriter shall have
the same rights to contribution as such Holder, agent or underwriter, and each
Person who controls the Company within the meaning of either the Securities Act
or the Exchange Act and each officer and director of the Company shall have the
same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this Section 10(d).

 

(e)                                  The provisions of this Section 10 will
remain in full force and effect, regardless of any investigation made by or on
behalf of any Holder of Registrable Securities or the Company or any of the
officers, directors or controlling Persons referred to in this Section 10
hereof, and will survive the transfer of Registrable Securities.

 

(f)                                   To the extent any indemnification by an
indemnifying party is prohibited or limited by law, the indemnifying party
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 10 to the fullest extent permitted by
law; provided, however, that: (i) no Person involved in the sale of Registrable
Securities which Person is guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) in connection with such sale
shall be entitled to contribution from any Person involved in such sale of
Registrable Securities who was not guilty of fraudulent misrepresentation; and
(ii) contribution by any seller of Registrable Securities shall be limited in
amount to the net amount of proceeds received by such seller from the sale of
such Registrable Securities pursuant to such Shelf Registration.

 

11.                               Participation in Underwritten Offering/Sale of
Registrable Securities.

 

(a)                                 No Person may participate in any
underwritten offering hereunder unless such Person (i) agrees to enter into an
underwriting agreement in customary form and provide the representations and
warranties, and indemnities to the underwriters and the Company and to sell such
Person’s securities on the basis provided in any such underwriting agreement and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting

 

24

--------------------------------------------------------------------------------


 

arrangements; provided that no Holder of Registrable Securities included in any
underwritten offering shall be required to make any representations or
warranties to the Company or the underwriters (other than representations and
warranties regarding (A) such Holder’s ownership of its Registrable Securities
to be sold or transferred free and clear of liens, (B) such Holder’s power and
authority to effect, and lack of conflicts in effecting, such transfer and
(C) such matters pertaining to compliance with securities laws as may be
reasonably requested) or to undertake any indemnification obligations to the
Company, except as otherwise provided in Section 10(b) hereof, or to the
underwriters, except to the extent of the indemnification being given to the
Company and its controlling persons in Section 10(b) hereof.

 

(b)                                 Each Holder agrees that, upon receipt of any
notice contemplated in Section 6(a), such Holder will promptly discontinue the
disposition of its Registrable Securities pursuant to the applicable
Registration Statement.

 

12.                               Rule 144.

 

With a view to making available to the Holders of Registrable Securities the
benefits of Rule 144 promulgated under the Securities Act, the Company covenants
that it will (a) make available information necessary to comply with Rule 144,
if available with respect to resales of the Registrable Securities under the
Securities Act, at all times, and (b) take such further action as such Holder
may reasonably request, all to the extent required from time to time to enable
such Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act (if available with respect to resales of
the Registrable Securities), as such rule may be amended from time to time. 
Upon the reasonable request of any Holder of Registrable Securities, the Company
will deliver to such Holder a written statement as to whether it has complied
with such information requirements, and, if not, the specific reasons for
non-compliance.

 

13.                               Private Placement

 

Except for Section 7(a) and Section 7(b), the Company agrees that nothing in
this Agreement shall prohibit the Holders, at any time and from time to time,
from selling or otherwise transferring Registrable Securities pursuant to a
private placement or other transaction which is not registered pursuant to the
Securities Act.  To the extent requested by a Holder, the Company shall take all
reasonable steps to assist and cooperate with such Holder to facilitate such
sale or transfer, including providing reasonable due diligence access to
potential purchasers.

 

14.                               Transfer of Registration Rights.

 

The rights of a Holder hereunder may be transferred, assigned, or otherwise
conveyed on a pro rata basis in connection with any transfer, assignment, or
other conveyance of Registrable Securities to any transferee or assignee,
including any distribution of shares of Common Stock or Preferred Stock by New
LLC to the holders of membership interests of New LLC, (other than a transfer
pursuant to a registration statement or under Rule 144 promulgated under the
Securities Act, and except with respect to transfers of Demand Registration
rights which may be transferred in whole and not in part as provided in
Section 3(g)); provided that all

 

25

--------------------------------------------------------------------------------


 

of the following additional conditions are satisfied with respect to any
transfer, assignment or conveyance of rights hereunder:  (a) such transfer or
assignment is effected in accordance with applicable securities laws; (b) such
transferee or assignee agrees in writing to become subject to the terms of this
Agreement by executing a joinder or similar document; and (c) the Company is
given written notice by such Holder of such transfer or assignment, stating the
name and address of the transferee or assignee, identifying the Registrable
Securities with respect to which such rights are being transferred or assigned
and specifying whether or not the Demand Registration rights pursuant to
Section 3 have been assigned.  Any transfer, assignment or other conveyance of
the rights of a Holder in breach of this Agreement shall be void and of no
effect.  For the avoidance of doubt, nothing in this Agreement shall prohibit
the assignment of any rights hereunder by New LLC to a lender in connection with
the PIPE Financing.

 

15.                               Amendment, Modification and Waivers; Further
Assurances.

 

(a)                                 Amendment.  This Agreement may be amended
with the consent of the Company and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company shall have obtained the written consent of each of the
Apollo Demand Holders, the HGM Demand Holders and the QPAC Holders to such
amendment, action or omission to act; provided that no such amendment, action or
omission that adversely affects, alters or changes the rights of any Holder in a
manner disproportionate to other similarly situated Holders shall be effective
against such Holder without the prior written consent of such Holder.

 

(b)                                 Consents and Actions of Demand Holders. 
Subject to Section 3(g), if any action or consent is requested of the Apollo
Demand Holders or the HGM Demand Holders, such action may be taken and any such
consent shall be deemed granted if and only if holders of a majority of the
Registrable Securities held by the Apollo Demand Holders and holders of a
majority of the Registrable Securities held by the HGM Demand Holders s take
such action or grant such consent.  Notwithstanding the foregoing, any Apollo
Demand Holder or HGM Demand Holder may request a Demand Registration, in
accordance with the terms of Section 3(a).

 

(c)                                  Effect of Waiver.  No waiver of any terms
or conditions of this Agreement shall operate as a waiver of any other breach of
such terms and conditions or any other term or condition, nor shall any failure
to enforce any provision hereof operate as a waiver of such provision or of any
other provision hereof.  No written waiver hereunder, unless it by its own terms
explicitly provides to the contrary, shall be construed to effect a continuing
waiver of the provisions being waived and no such waiver in any instance shall
constitute a waiver in any other instance or for any other purpose or impair the
right of the party against whom such waiver is claimed in all other instances or
for all other purposes to require full compliance with such provision.  The
failure of any party to enforce any provision of this Agreement shall not be
construed as a waiver of such provision and shall not affect the right of such
party thereafter to enforce each provision of this Agreement in accordance with
its terms.

 

(d)                                 Further Assurances.  Each of the parties
hereto shall execute all such further instruments and documents and take all
such further action as any other party hereto may reasonably require in order to
effectuate the terms and purposes of this Agreement.

 

26

--------------------------------------------------------------------------------


 

16.                               Miscellaneous.

 

(a)                                 Adjustments.  If, and as often as, there are
any changes in the Common Stock by way of stock split, stock dividend,
combination or reclassification, or through merger, consolidation,
reorganization, recapitalization or sale, or by any other means, appropriate
adjustment shall be made in the provisions of this Agreement, as may be
required, so that the rights, privileges, duties and obligations hereunder shall
continue with respect to the Common Stock as so changed.

 

(b)                                 Successors and Assigns.  All covenants and
agreements in this Agreement by or on behalf of any of the parties hereto shall
bind and inure to the benefit of the respective successors and assigns of the
parties hereto (including any trustee in bankruptcy) whether so expressed or
not.  In addition, whether or not any express assignment has been made, the
provisions of this Agreement which are for the benefit of purchasers or Holders
of Registrable Securities are also for the benefit of, and enforceable by, any
subsequent Holder of Registrable Securities.  No assignment or delegation of
this Agreement by the Company, or any of the Company’s rights, interests or
obligations hereunder, shall be effective against any Holder without the prior
written consent of such Holder.

 

(c)                                  Remedies; Specific Performance.  Any Person
having rights under any provision of this Agreement shall be entitled to enforce
such rights specifically, to recover damages caused by reason of any breach of
any provision of this Agreement and to exercise all other rights existing in
their favor.  The parties hereto agree and acknowledge that money damages would
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive relief
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement and shall not be required to prove
irreparable injury to such party or that such party does not have an adequate
remedy at law with respect to any breach of this Agreement (each of which
elements the parties admit).  The parties hereto further agree and acknowledge
that each and every obligation applicable to it contained in this Agreement
shall be specifically enforceable against it and hereby waives and agrees not to
assert any defenses against an action for specific performance of their
respective obligations hereunder.  All rights and remedies existing under this
Agreement are cumulative to, and not exclusive of, any rights or remedies
available under this Agreement or otherwise.

 

(d)                                 Notices.  All notices or other
communications required or permitted to be given hereunder shall be in writing
and shall be delivered by hand, facsimile, electronic mail or postage prepaid
mail (registered or certified) or nationally recognized overnight courier
service and shall be deemed given when so delivered by hand, facsimile or
electronic mail, or if mailed, three days after mailing (one Business Day in the
case of overnight courier service), and shall be given to such party at the
address or facsimile number specified for such party on Schedule I hereto.  If
any time period for giving notice or taking action hereunder expires on a day
which is a Saturday, Sunday or legal holiday in the State of New York or the
jurisdiction in which the Company’s principal office is located, the time period
shall automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

 

27

--------------------------------------------------------------------------------


 

(e)                                  No Inconsistent Agreements.  The Company
shall not hereafter enter into any agreement with respect to its securities
which is inconsistent with or violates the rights granted to the Holders of
Registrable Securities in this Agreement.

 

(f)                                   Counterparts.  This Agreement may be
executed in one or more counterparts, and may be delivered by means of facsimile
or electronic transmission in portable document format, each of which shall be
deemed to be an original and shall be binding upon the party who executed the
same, but all of such counterparts shall constitute the same agreement.

 

(g)                                  Descriptive Headings; Interpretation; No
Strict Construction.  The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a substantive part of this
Agreement.  Whenever required by the context, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular forms of nouns, pronouns, and verbs shall include the plural and vice
versa.  Reference to any agreement, document, or instrument means such
agreement, document, or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof, and, if applicable, hereof.  The
words “include,” “includes” or “including” in this Agreement shall be deemed to
be followed by “without limitation.”  The use of the words “or,” “either” or
“any” shall not be exclusive.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.  All references to laws, rules, regulations and
forms in this Agreement shall be deemed to be references to such laws, rules,
regulations and forms, as amended from time to time or, to the extent replaced,
the comparable successor thereto in effect at the time.  All references to
agencies, self-regulatory organizations or governmental entities in this
Agreement shall be deemed to be references to the comparable successors thereto
from time to time.

 

(h)                                 Delivery by Facsimile and Electronic Means. 
This Agreement, the agreements referred to herein, and each other agreement or
instrument entered into in connection herewith or therewith or contemplated
hereby or thereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a facsimile machine or other electronic means, shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.  At the request of any
party hereto or to any such agreement or instrument, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties.  No party hereto or to any such agreement or instrument shall raise the
use of a facsimile machine or other electronic means to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or other electronic means as
a defense to the formation or enforceability of a contract and each such party
forever waives any such defense.

 

(i)                                     Arm’s Length Agreement.  Each of the
parties to this Agreement agrees and acknowledges that this Agreement has been
negotiated in good faith, at arm’s length, and not by any means prohibited by
law.

 

28

--------------------------------------------------------------------------------


 

(j)                                    Sophisticated Parties; Advice of
Counsel.  Each of the parties to this Agreement specifically acknowledges that
(i) it is a knowledgeable, informed, sophisticated Person capable of
understanding and evaluating the provisions set forth in this Agreement and
(ii) it has been fully advised and represented by legal counsel of its own
independent selection and has relied wholly upon its independent judgment and
the advice of such counsel in negotiating and entering into this Agreement.

 

(k)                                 Attorneys’ Fees.  In the event of litigation
or other proceedings in connection with or related to this Agreement, the
prevailing party in such litigation or proceeding shall be entitled to
reimbursement from the opposing party of all reasonable expenses, including
reasonable attorneys’ fees and expenses of investigation in connection with such
litigation or proceeding.

 

(l)                                     FWP Consent.  No Holder shall use a
Holder Free Writing Prospectus without the prior written consent of the Company,
which consent shall not be unreasonably withheld.

 

(m)                             Notification of Status.  Each Holder shall
provide written notice to the Company within ten Business Days from the first
day on which the Holder no longer holds Registrable Securities.

 

(n)                                 Governing Law.  This Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of New York or
any other jurisdiction) to the extent such rules or provisions would cause the
application of the laws of any jurisdiction other than the State of New York.

 

(o)                                 Submission to Jurisdiction.  Any action,
suit or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby must be brought and determined in the Supreme Court of the
State of New York (or, solely if such courts decline jurisdiction, in United
States District Court for the Southern District of New York), and each party
hereby irrevocably submits to the exclusive jurisdiction of the aforesaid courts
for itself and with respect to its property, generally and unconditionally, in
any such action, suit or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such, action, suit or proceeding in any such court or
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum.

 

(p)                                 Waiver of Jury Trial.  EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH

 

29

--------------------------------------------------------------------------------


 

OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER,
(C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN
THIS SECTION 16(p).

 

(q)                                 Complete Agreement.  This Agreement and any
certificates, documents, instruments and writings that are delivered pursuant
hereto, represent the complete agreement between the parties hereto as to all
matters covered hereby, and supersedes any prior agreements or understandings
among the parties.

 

(r)                                    Severability.  In the event any one or
more of the provisions contained in this Agreement should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

(s)                                   Termination.  The obligations of any
Holder and of the Company with respect to such Holder, other than those
obligations contained in Section 10, shall terminate as soon as both (i) such
Holder no longer holds any Registrable Securities and (ii) such Holder is no
longer an Affiliate of the Company or otherwise subject to the volume
limitations set forth in Rule 144(e) promulgated under the Securities Act or any
successor provision.

 

(t)                                    Amendment and Restatement.  The QPAC
Registration Rights Agreement is hereby terminated and shall be of no further
force and effect and this Agreement shall amend and restate in full the Novitex
Registration Rights Agreement.

 

*                                        
*                                        
*                                        
*                                         *

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Registration Rights Agreement as of the date first written above.

 

 

 

EXELA TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s James Reynolds

 

 

Name: James Reynolds

 

 

Title: Chief Financial Officer

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Apollo Novitex Holdings, L.P.

 

 

 

 

 

By:

/s/ Laurie Medley

 

 

Name: Laurie D. Medley

 

 

Title: Vice President & Secretary

 

 

 

 

 

 

 

Address:

 

Facsimile:

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Novitex Parent, L.P.

 

 

 

 

 

By:

/s/ Giovanni Visentin

 

 

Name: Giovanni Visentin

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

Address:

 

Facsimile:

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

HandsOn Global Management, LLC

 

 

 

 

 

By:

/s/ James Reynolds

 

 

Name: James Reynolds

 

 

Title: Manager

 

 

 

 

 

 

 

Address:

 

Facsimile:

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Ex-Sigma LLC

 

 

 

 

 

By:

/s/ James Reynolds

 

 

Name: James Reynolds

 

 

Title: Secretary

 

 

 

 

 

 

 

Address:

 

Facsimile:

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Ex-Sigma 2 LLC

 

 

 

 

 

By:

/s/ James Reynolds

 

 

Name: James Reynolds

 

 

Title: Secretary

 

 

 

 

 

 

 

Address:

 

Facsimile:

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Michelle Tierney

 

 

 

 

 

By:

/s/ Michelle Tierney

 

 

Name: Michelle Tierney

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Anthony Dupree

 

 

 

 

 

By:

/s/ Anthony Dupree

 

 

Name: Anthony Dupree

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Joseph Trost

 

 

 

 

 

By:

/s/ Joseph Trost

 

 

Name: Joseph Trost

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Giovanni Visentin

 

 

 

 

 

By:

/s/ Giovanni Visentin

 

 

Name: Giovanni Visentin

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Tatiana Koleva

 

 

 

 

 

By:

/s/ Tatiana Koleva

 

 

Name: Tatiana Koleva

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Irina Novoselsky

 

 

 

 

 

By:

/s/ Irinia Novoselsky

 

 

Name: Irina Novoselsky

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Rubin McDougal

 

 

 

 

 

By:

/s/ Rubin McDougal

 

 

Name: Rubin McDougal

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Robert Rooney

 

 

 

 

 

By:

/s/ Robert Rooney

 

 

Name: Robert Rooney

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Theresa Mohan

 

 

 

 

 

By:

/s/ Theresa Mohan

 

 

Name: Theresa Mohan

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

John Garippa

 

 

 

 

 

By:

/s/ John Garippa

 

 

Name: John Garippa

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Erik Mengwall

 

 

 

 

 

By:

/s/ Erik Mengwall

 

 

Name: Erik Mengwall

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Kenneth Bechard

 

 

 

 

 

By:

/s/ Kenneth Bechard

 

 

Name: Kenneth Bechard

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Nathaniel Lipman

 

 

 

 

 

By:

/s/ Nathaniel Lipman

 

 

Name: Nathaniel Lipman

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Quinpario Partners 2, LLC

 

 

 

 

 

By:

/s/ Jeffry Quinn

 

 

Name:

Jeffry N. Quinn

 

 

Title:

Managing Member of Quinpario Partners LLC, the Managing Member

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

John Rutledge

 

 

 

 

 

By:

/s/ John Rutledge

 

 

Name: John Rutledge

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Ilan Kaufthal

 

 

 

 

 

By:

/s/ Ilan Kaufthal

 

 

Name: Ilan Kaufthal

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Shlomo Yanai

 

 

 

 

 

By:

/s/ Shlomo Yanai

 

 

Name: Shlomo Yanai

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

W. Thomas Jagodinski

 

 

 

 

 

By:

/s/ W. Thomas Jagodinski

 

 

Name: W. Thomas Jagodinski

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Edgar Hotard

 

 

 

 

 

By:

/s/ Edgar Hotard

 

 

Name: Edgar Hotard

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

HOLDERS

 

 

 

Roberto Mendoza

 

 

 

 

 

By:

/s/ Roberto Mendoza

 

 

Name: Roberto Mendoza

 

Signature Page for Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

List of Holders (as of July 12, 2017)

 

Name

 

Address for Notice

 

Shares of
Common Stock

Apollo Novitex Holdings, L.P.

 

Apollo Novitex Holdings, L.P.

c/o Apollo Management VII, L.P.

9 West 57th Street, 43rd Floor

New York, New York 10019

Telephone: (212) 515-3200

Facsimile: (212) 515-3264

Email: lmedley@apollolp.com

Attention: Laurie Medley, General Counsel

 

With a copy to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Telephone: (212) 872-8112

Facsimile: (212) 872-1002

Email: aweinstein@akingump.com

Attention: Adam K. Weinstein

 

 

Novitex Parent L.P.

 

Apollo Novitex Holdings, L.P.

c/o Apollo Management VII, L.P.

9 West 57th Street, 43rd Floor

New York, New York 10019

Telephone: (212) 515-3200

Facsimile: (212) 515-3264

Email: lmedley@apollolp.com

Attention: Laurie Medley, General Counsel

 

With a copy to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Telephone: (212) 872-8112

Facsimile: (212) 872-1002

Email: aweinstein@akingump.com

Attention: Adam K. Weinstein

 

 

Giovanni Visentin

 

 

 

 

Joseph Trost

 

 

 

 

Irina Novoselsky

 

 

 

 

Michele Tierney

 

 

 

 

Ken Bechard

 

 

 

 

 

--------------------------------------------------------------------------------


 

John Garippa

 

 

 

 

Tatiana Koleva

 

 

 

 

Erik Mengwall

 

 

 

 

Theresa Mohan

 

 

 

 

Robert Rooney

 

 

 

 

Anthony Dupree

 

 

 

 

Rubin McDougal

 

 

 

 

Nathaniel Lipman

 

 

 

 

HOVS LLC

 

c/o HandsOn Global Management, LLC

3003 Pennsylvania Avenue

Santa Monica, CA 90404

Email:                                                           
pchadha@hgmfund.com

Attention:                                         Par Chadha

Chief Executive Officer

 

With a copy to:

 

Willkie Farr & Gallagher LLP

787 7th Ave

New York, NY 10019

Facsimile:                                         (212) 728 8111

Email:                                                           
mlefkort@willkie.com

Attention:                                         Maurice Lefkort

 

 

HOVS Capital III LLC

 

c/o HandsOn Global Management, LLC

3003 Pennsylvania Avenue

Santa Monica, CA 90404

Email:                                                           
pchadha@hgmfund.com

Attention:                                         Par Chadha

Chief Executive Officer

 

With a copy to:

 

Willkie Farr & Gallagher LLP

787 7th Ave

New York, NY 10019

Facsimile:                                         (212) 728 8111

Email:                                                           
mlefkort@willkie.com

Attention:                                         Maurice Lefkort

 

 

HandsOn Global Management, LLC

 

3003 Pennsylvania Avenue

Santa Monica, CA 90404

Email:                                                           
pchadha@hgmfund.com

Attention:                                         Par Chadha

Chief Executive Officer

 

With a copy to:

 

 

 

--------------------------------------------------------------------------------


 

 

 

Willkie Farr & Gallagher LLP

787 7th Ave

New York, NY 10019

Facsimile:                                         (212) 728 8111

Email:                                                           
mlefkort@willkie.com

Attention:                                         Maurice Lefkort

 

 

Stern Capital Partners LLC

 

 

 

 

Sunraj LLC

 

 

 

 

Pidgin Associates LLC

 

 

 

 

HandsOn Fund 4 I, LLC

 

c/o HandsOn Global Management, LLC

3003 Pennsylvania Avenue

Santa Monica, CA 90404

Email:                                                           
pchadha@hgmfund.com

Attention:                                         Par Chadha

Chief Executive Officer

 

With a copy to:

 

Willkie Farr & Gallagher LLP

787 7th Ave

New York, NY 10019

Facsimile:                                         (212) 728 8111

Email:                                                           
mlefkort@willkie.com

Attention:                                         Maurice Lefkort

 

 

Sonino LLC

 

29 Warner Road

Grosse Pointe Farms, MI 48236

Email: jreynolds@hgmfund.com

 

 

Ex-Sigma LLC

 

c/o HandsOn Global Management, LLC

3003 Pennsylvania Avenue

Santa Monica, CA 90404

Email:                                                           
pchadha@hgmfund.com

Attention:                                         Par Chadha

Chief Executive Officer

 

With a copy to:

 

Willkie Farr & Gallagher LLP

787 7th Ave

New York, NY 10019

Facsimile:                                         (212) 728 8111

Email:                                                           
mlefkort@willkie.com

Attention:                                         Maurice Lefkort

 

 

Ex-Sigma 2 LLC

 

c/o HandsOn Global Management, LLC

3003 Pennsylvania Avenue

Santa Monica, CA 90404

 

 

 

--------------------------------------------------------------------------------


 

 

 

Email:                                                           
pchadha@hgmfund.com

Attention:                                         Par Chadha

Chief Executive Officer

 

With a copy to:

 

Willkie Farr & Gallagher LLP

787 7th Ave

New York, NY 10019

Facsimile:                                         (212) 728 8111

Email:                                                           
mlefkort@willkie.com

Attention:                                         Maurice Lefkort

 

 

Quinpario Partners 2, LLC

 

 

 

 

Edgar G. Hotard

 

 

 

 

W. Thomas Jagodinski

 

 

 

 

Ilan Kaufthal

 

 

 

 

Roberto Mendoza

 

 

 

 

Dr. John Rutledge

 

 

 

 

Shlomo Yanai

 

 

 

 

 

--------------------------------------------------------------------------------